UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SOLID 21, INC.,

                         Plaintiff,

            -versus-                              No. 19 Civ. 3089 (LAP)

CHOPARD USA LTD.; and CHOPARD &
CIE S.A. A/K/A LE PETIT-FILS DE
L.U. CHOPARD & CIE S.A.,


                         Defendants.


LORETTA A. PRESKA, Senior United States District Judge:

     Plaintiff Solid 21, Inc.          ("Plaintiff") brings this action

against Defendants Chopard USA Ltd.          ("Chopard USA") and Le

Petit-Fils de L.U. Chopard     &   Cie S.A.    ("Chopard & Cie") alleging

that they infringed Plaintiff's trademark for "RED GOLD" in

marketing and selling Chopard watches.            (Complaint dated Apr. 5,

2019 [dkt. no. 1] .)     Chopard   &   Cie has moved to dismiss the

Complaint for lack or personal jurisdiction and failure to state

a claim under Fed. R. Civ. P. 12(b) (2) and 12(b) (6).           (See

Notice of Motion to Dismiss, dated Aug. 16, 2019 [dkt. no. 21] .)

For the reasons stated below, Chopard         &   Cie's motion is GRANTED.

     I.     Background

     The following facts are taken from the Complaint and its

exhibits.    Plaintiff is a jewelry and watch company and the

owner of the federally registered trademark "RED GOLD," which


                                        1
Plaintiff uses in promoting merchandise made from a special,

distinctively colored gold alloy.            (Compl.       ~~   2, 5, 13-14        &


Ex. 1.)         Chopard USA is a U.S. subsidiary of Chopard                &    Cie, a

Swiss company that sells high-end watches.                  (Id.   ~~     7, 17-19.)

       The Complaint's allegations regarding Chopard USA and

Chopard     &    Cie's misconduct are as follows:

                 20.   On information and belief, at various
            times after Solid 21 began using RED GOLD® in
            commerce and after Solid 2l's RED GOLD® mark was
            federally registered, Defendants began selling,
            marketing, and advertising products utilizing the
            RED GOLD® mark.

                 21.    On information and belief, at various
            times after Solid 21 began using RED GOLD® in
            commerce and after Solid 21' s RED GOLD mark was
            federally registered, Defendants also allowed third
            parties to promote their products utilizing the RED
            GOLD® mark.

(Id.   ~~   20-21.)     Based on those allegations, Plaintiff asserts

claims under the Lanham Act and New York law for trademark

infringement, trademark dilution, unfair competition, false

description, and deceptive acts and practices.                     (Id.    ~~    29-65.)

       On June 17, 2019, Chopard USA filed an answer to the

Complaint, and on August 16, 2019, Chopard & Cie filed its

motion to dismiss [dkt. nos. 12, 21].            In opposing Chopard                   &


Cie's motion to dismiss, Plaintiff submitted a declaration with

exhibits purportedly showing that Chopard              &    Cie is subject to

the Court's personal jurisdiction.            (See Memorandum of Law in

Opposition to Chopard        &   Cie's Motion to Dismiss, dated Aug. 30,


                                         2
2019 ("Opp.n)   [dkt. no. 27]; Declaration of Yi Wen Wu, dated

Aug. 30, 2019 ("Wu Decl.n)    [dkt. no. 28].)       The exhibits include

lists of foreign and domestic locations where various Chopard

entities have offices and stores, a copy of Chopard's "Customer

Servicen webpage stating that there is a Chopard service and

repair shop in Miami, and printouts from Bloomberg.com and

Linkedin.com with background information on Chopard          &   Cie and

Chopard USA.    (Wu Deel. Exs. 1-5.)

     II.   Discussion

           a. Fed. R. Civ. P. Rule 12(b) (2)

     "[T]o survive a motion to dismiss for lack of personal

jurisdiction, a plaintiff must make a prima facie showing that

jurisdiction exists,n     Thomas v. Ashcroft, 470 F.3d 491, 495            (2d

Cir. 2006), i.e., "an averment of facts that, if credited by the

ultimate trier of fact, would suffice to establish jurisdiction

over the defendant.n    Chlo~ v. Queen Bee of Beverly Hills, LLC,

616 F. 3d 158, 163 ( 2d Cir. 2010)       ( internal brackets omitted) .

"Where a court does not hold an evidentiary hearing on the

jurisdictional question, it may, nevertheless, consider matters

outside the pleadings.n     Camacho v. Vanderbilt, No. 18 Civ.

10694 (KPF), 2019 WL 6528974, at *2 (S.D.N.Y. Dec. 4, 2019)

(citing Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d

81, 86 (2d Cir. 2013)).




                                     3
      Three key requirements must be met for a federal court to

exercise jurisdiction over a defendant.      First, "service of

process .      must have been procedurally proper."       Licci ex

rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d

Cir. 2012).   Next, "there must be a statutory basis for personal

jurisdiction that renders such service of process effective."

Id.   Lastly, "the exercise of personal jurisdiction must comport

with constitutional due process principles."        Id. at 60.

      As to the first requirement, Chopard & Cie does not contend

that is was improperly served with process.       As to the second

requirement, Plaintiff argues that the Court may exercise

jurisdiction over Chopard   &   Cie via the federal long-arm

provision in Fed. R. Civ. P. 4 (k) (2).    (See Opp. at 6-7 & n.3.)

That provision authorizes the exercise of jurisdiction "[f]or a

claim that arises under federal law" when (1) "the defendant is

not subject to jurisdiction in any state's courts of general

jurisdiction" and (2) "exercising jurisdiction is consistent

with the United State Constitution and laws."        Fed. R. Civ. P.

4(k) (2).   Applying that framework, the Court concludes that it

cannot exercise jurisdiction over Chopard     &   Cie because, at the

very least, Plaintiff has failed to establish that doing so

would satisfy the U.S. Constitution's due process requirements.

      Federal courts may only assert personal jurisdiction over

defendants who have "certain minimum contacts with [the forum]

                                    4
such that the maintenance of the suit does not offend

traditional notions of fair play and substantial justice."

International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)

(citation and internal quotation marks omitted) . 1      Due process

jurisprudence distinguishes between two strains of personal

jurisdiction: general and specific.         See Daimler AG v. Bauman,

571 U.S. 117, 126-29 (2014).      General jurisdiction permits

courts to adjudicate all claims against defendants whose ties to

the forum "are so 'continuous and systematic' as to render them

essentially at home in the forum State."         Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)        (quoting

International Shoe, 326 U.S. at 317).         Plaintiff concedes that

Chopard   &   Cie, a Swiss company with no physical presence in the

United States, is not "at home" here and thus not amenable to

general jurisdiction.      (Opp. at 7.)

     Plaintiff also fails to establish that Chopard        &   Cie is

subject to specific jurisdiction.         Unlike "all-purpose" general

jurisdiction, "specific jurisdiction is confined to adjudication

of issues deriving from, or connected with, the very controversy

that establishes jurisdiction."         Goodyear, 564 U.S. at 919

(internal quotation marks omitted).         For a court to assert



1    When analyzing whether the plaintiff has established
minimum contacts under Fed. R. Civ. P. 4(k) (2), the applicable
forum is the entire United States.  RegenLab USA, LLC v. Estar
Techs., Ltd., 335 F. Supp. 3d 526, 546 (S.D.N.Y. 2018).
                                    5
specific jurisdiction over the defendant, "the suit must aris[e]

out of or relat[e] to the defendant's contacts with the forum."

Bristol-Myers Squibb Co. v. Superior Court of California, San

Francisco Cty., 137 S.Ct. 1773, 1780 (2017)      (emphasis in

original; citation and internal quotation marks omitted).

     Here, Plaintiff's lawsuit arises from the alleged marketing

and sale of watches "utilizing the RED GOLD® mark."       (Compl.

11 20-21.)      But Plaintiff has not alleged any non-conclusory

facts or submitted any evidence indicating that Chopard         &   Cie

itself engaged in claim-related conduct in or directed at the

United States.      At most, Plaintiff has shown that Chopard       &   Cie

manufactured watches that its subsidiary, Chopard USA, then

marketed and sold in the United States. Nothing indicates that

Chopard   &   Cie's watches themselves bore the "RED GOLD" mark. 2

Nor is there anything indicating that Chopard & Cie participated

in any promotional conduct in or directed at the forum using the

"RED GOLD" mark.      In fact, much the opposite, one of Plaintiff's

exhibits states that Chopard USA "represents" Chopard & Cie "in



2      The absence of any evidence to that effect distinguishes
this case from the cases Plaintiff cites in support of its
jurisdiction argument.   (See Opp. at 9.)  For example, in
Barrocas of Fla., Inc. v. Elmassian, No. 11 Civ. 22393, 2012 WL
1622988 (S.D. Fla. May 9, 2012), the defendant manufactured and
sold flower-shaped jewelry that allegedly infringed on the
plaintiff's copyrighted design.   In other words, the jewelry's
design itself constituted infringement. Here, by contrast,
Plaintiff has made no showing that Chopard & Cie's watches bore
the "RED GOLD" mark on their bezel or dial or anywhere else.
                                    6
the United Statesn and is responsible for "all Sales, Marketing,

[and] Retailn activities.          (Wu Deel. Ex. 5.)          Because Plaintiff

has not shown that Chopard         &   Cie engaged in any conduct that

would justify exercising personal jurisdiction over it, the

Complaint is dismissed.

       Perhaps anticipating that it had failed to establish

personal jurisdiction over Chopard            &   Cie, Plaintiff requests the

opportunity to conduct jurisdictional discovery.                  (Opp. at 12-

13.)    District courts have substantial leeway in fixing the

scope of discovery and "may deny jurisdictional discovery where

a plaintiff fails to establish a prima facie case for

jurisdiction.n       Herlihy v. Sandals Resorts Int'l, Ltd., No. 19-

632, 2019 WL 6918531, at *2 (2d Cir. Dec. 19, 2019).                   Here,

Plaintiff has only demonstrated that Chopard              &    Cie makes watches

that its subsidiary markets and sells in the United States.

This meager showing does not even come close to meeting the

prima facie standard and is not enough to justify subjecting

Chopard   &    Cie to discovery.       The request for jurisdictional

discovery is therefore denied.

              b. Fed. R. Civ. P. 12(b) (6) Motion

       To withstand a Rule 12 (b) (6) dismissal motion, the

complaint "must contain sufficient factual matter, accepted as

true, to 'state a claim to relief that is plausible on its

face.•n       Ashcroft v. Iqbal, 556 U.S. 662, 678            (2009)

                                          7
(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570,

(2007)).     A claim is facially plausible "when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged."     Iqbal, 556 U.S. at 678.    When ruling on a

Rule 12(b) (6) motion, courts must accept all facts pleaded in

the complaint as true, but "[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory

statements, do not suffice." Id.

     Plaintiff falls well short of meeting Twombly's

plausibility standard.     The only allegations as to Chopard &

Cie's·purported use of the "RED GOLD" mark consist of wholly

conclusory sentences unsupported by any specific facts.

Plaintiff makes no distinction between the two defendants and

simply recites the elements of its causes of action.        That kind

of pleading gives Chopard    &   Cie no notice of what conduct

Plaintiff seeks to challenge in this action and no way to

meaningfully prepare its defense.        The claims are therefore

dismissed.     See Twombly, 550 U.S. at 555 ("[A] plaintiff's

obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusions, and formulaic

recitation of the elements of a cause of action will not do.").




                                     8
     III. Conclusion

     For the foregoing reasons, Chopard   &   Cie's motion to

dismiss [dkt. no. 21] is GRANTED. 3   The Clerk of the Court is

directed to close the open motion.

     Counsel shall confer and inform the Court by letter no

later than February 18 how they propose to proceed.



SO ORDERED.



Dated:    New York, New York
          February _Q__, 2020




                          Loretta A. Preska
                          Senior U.S. District Judge




     In its briefing, Chopard & Cie raises a few other arguments
in support of dismissal, including that Plaintiff's lawsuit is
barred as res judicata under the "two-dismissal" rule embodied
in Fed. R. Civ. P. 41(a) (1).  (Def. Br. at 14-15.)  Because
Plaintiff has failed to establish personal jurisdiction or
allege any plausible entitlement to relief, the Court declines
to address Chopard & Cie's other arguments at this time.
                                 9
